Citation Nr: 0736025	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-31 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter now comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the RO 
that, in part, granted service connection for residuals of 
prostate cancer evaluated as 10 percent disabling effective 
July 22, 2003.

A hearing was held before the undersigned Veterans Law Judge 
at the RO in September 2005.

This case was remanded by the Board in June 2006 and has been 
returned to the Board for review.  

As noted in the prior Remand, during the hearing, the 
veteran's representative appeared to raise the issue of 
secondary service connection for depression.  As that issue 
has not been adjudicated by the RO, it is referred to the RO 
for appropriate action.


FINDING OF FACT

There has been no recurrence of the veteran's prostate cancer 
and residuals include reported urinary frequency of 2-3 times 
per night and daytime voiding interval between 1 and 2 hours; 
the veteran does not require catheterization, dilation, or 
the wearing of absorbent materials.  




CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
residuals of prostate cancer, based on urinary tract 
involvement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.115, Diagnostic Codes 7527, 7528 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letter sent to the 
veteran.  Information that pertains to the appropriate 
effective date and disability rating was provided to the 
veteran in the February 2007 supplemental statement of the 
case (SSOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to an initial disability rating in excess of 10 
percent for residuals of prostate cancer 

Private medical records disclose that in January 1997, the 
veteran underwent radical retropubic prostatectomy.  Service 
connection was granted for the residuals of prostate cancer 
in an August 2003 rating action.  The RO granted a 10 percent 
rating, effective in July 2003.  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disabilities and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, or postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction will be rated 
as urine leakage, frequency, or obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  

Concerning voiding dysfunction, the Board notes that at the 
January 2007 VA examination, the veteran reported a past 
history of incontinence.  He indicated that he now has stress 
incontinence when he coughed, sneezed, or lifted something 
heavy.  While he reported stress incontinence, he also 
reported that he did not wear a pad or absorbent material for 
any urinary problems.  Consequently, a higher evaluation 
would not be warranted with the rating based on the frequency 
of changing the absorbent materials.

Under the same regulation, obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  A 10 
percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
markedly diminished peak flow rate (less than 10 cc/sec) as 
shown by uroflowmetry; (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is rated as noncompensable.  

Concerning obstructed voiding with urinary retention, at the 
personal hearing, the veteran reported that the surgery 
corrected any problems regarding his stream.  He also 
indicated that if he drank juice he may feel a "little 
sensation."  While he reported some urinary dysfunction, the 
record does not show that he ever required dilatation or 
catheterization for his service-connected disability.  

The same regulation also provides that urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1 to 2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  Poor renal function is 
rated as renal dysfunction.

Concerning urinary tract infection and renal dysfunction, the 
January 2007 VA examination notes that the veteran has had no 
urinary tract infection since his surgery and there was no 
reported renal impairment. 

Under the same regulation, urinary frequency is rated 10 
percent for daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night; 20 percent for 
daytime voiding interval between 1 and 2 hours or awakening 
to void 3 to 4 times per night; and 40 percent for daytime 
voiding interval less than 1 hour, or awakening to void 5 or 
more times per night.  

At VA examination in January 2007, he reported urinary 
frequency of 2-3 times per night.  He indicated that during 
the daytime he has to void every 1-2 hours.  This 
approximates the criteria for a 20 percent rating.  
Therefore, a 20 percent evaluation is warranted and no higher 
under these criteria, as there is no evidence of daytime 
voiding interval less than 1 hour or awakening to void 5 or 
more times per night. 


ORDER

Resolving any doubt in the veteran's favor, the assignment of 
a 20 percent rating for residuals of prostate cancer, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


